Citation Nr: 0007635	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for malignant melanoma 
of the lower lip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The veteran served on active duty from November 1987 to 
January 1992.  In a September 1999 decision, the Board of 
Veterans' Appeals (Board) remanded the issues of whether new 
and material evidence had been presented to reopen a claim of 
entitlement to service connection for a low back disability 
and entitlement to service connection for malignant melanoma 
of the lower lip to the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico Regional Office (RO) for additional 
development of the record.

In a September 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for a low back disability and 
entitlement to service connection for malignant melanoma of 
the lower lip to the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico Regional Office (RO) to schedule a 
hearing before a member of the Board.  The RO wrote to the 
veteran on November 22, 1999, informing him that arrangements 
were being made  for him to have a hearing before a traveling 
section of the Board.  That letter was addressed to him at 
535 58th, NW, Albuquerque, N. M. 87105.  The letter was 
returned to the RO by postal authorities.

The veteran's representative has requested that the appeal 
again be remanded for completion of the action previously 
directed.  While there is plainly a problem in contacting a 
veteran who does not keep the VA informed of his address, the 
Board is of the view that additional efforts should be 
undertaken to inform the veteran of his Travel Board hearing. 

Therefore, the case is REMANDED for the following action:

The RO should once again undertake 
reasonable efforts to locate the veteran 
and inform him that a hearing will be 
scheduled for him before a member of the 
Board at the RO.  The assistance of the 
veteran's representative in locating the 
veteran should be requested.

The purpose of this REMAND is to afford the veteran due 
process.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




